Citation Nr: 0701267	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-26 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for an ear infection 
with drainage.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
October 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In October 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  

The issue of entitlement to service connection for a nervous 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran currently does not have a chronic ear 
infection with drainage.  

3.  The veteran's bilateral hearing loss is related to active 
service.




CONCLUSIONS OF LAW

1.  A chronic ear infection with drainage was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a May 2001 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence.  Then, in a March 2006 letter, the RO 
provided notice of the information and evidence needed to 
establish a disability rating and effective date for the 
disabilities on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, and post-
service medical records and examination reports.  Of note, 
the record shows that VA made several requests for the 
veteran's service medical records and either received them or 
received a negative response.  Thus, the Board observes that 
all available service medical records have been associated 
with the claims file.  In addition, an April 2004 report of 
contact reflects the veteran's statement that medical records 
from Drs. W. and S. would not be pertinent to his appeal.  
Thus, the Board observes that there are no outstanding 
private medical records relevant to this appeal.  Lastly, in 
a March 2006 correspondence, the veteran indicated that he 
had more information or evidence to submit.  However, to date 
the veteran has not submitted any additional information or 
evidence.  Thus, the Board observes that there are no 
outstanding records pertinent to this appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim for service connection 
for ear infection/drainage, any question as to an appropriate 
effective date or disability rating to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

With respect to the veteran's hearing loss claim, the Board 
finds that the RO has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran in proceeding with this 
issue given the fully favorable nature of the Board's 
decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, service personnel records, VA 
medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Ear Infection With Drainage

The veteran contends, in essence, that he has a recurrent 
bilateral ear infection with drainage that is related to 
service.  

Initially, the Board observes that service connection is 
already in effect for bilateral perforated tympanic 
membranes, rated zero percent.  Thus, the Board will focus on 
an ear disability other than one associated with his service-
connected perforated tympanic membranes.

After review, the Board observes that the record fails to 
show that the veteran currently has an ear infection with 
drainage.  In this regard, the Board notes a March 2004 VA 
examination report, which reflects a normal examination of 
the ears without any discharge, inflammation, or excoriation.  
The examiner stated that ear infections are not present at 
the current time.  Examination found sclerosis of the 
eardrums; however, the examiner did not associate this with 
either infections or drainage.  Similarly, VA treatment notes 
reflect a reported history of ear infections but no current 
treatment or diagnosis.  Furthermore, the veteran has not 
otherwise submitted any competent medical evidence of a 
presently existing ear infection with drainage.  Moreover, at 
his Board hearing the veteran testified that he had not 
received any treatment for his ears recently.

In addition, although the veteran's service medical records 
reflect treatment for perforated tympanic membranes, they 
fail to show treatment for a separate disorder of ear 
infections with drainage.  Of note, a clinical record dated 
in September 1977, one month before separation, reflects no 
history of otitis media (an ear infection with drainage).

Given the above, the Board finds that the veteran currently 
does not have an ear infection with drainage.  In this 
regard, the Board observes that, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Board acknowledges the veteran's contention that he has 
an ongoing problem with ear infections and drainage that is 
related to service.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   

Hearing Loss

The veteran contends, in essence, that he has hearing loss 
due to an explosion in service during which he was not 
wearing any ear protection.  

If sensorineural hearing loss manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

After review, the Board notes that the veteran's service 
separation examination report is not of record.  However, the 
existing service medical records do not show any hearing loss 
during service.  

Post service, the record contains an April 1978 VA 
examination report that includes a hearing test, which shows 
the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
N/A
50
LEFT
35
20
30
N/A
30

The Board observes that the above auditory thresholds 
establish impaired hearing in both ears as defined in 38 
C.F.R. § 3.385.  Thus, the Board finds that the veteran had a 
bilateral hearing loss disability within a year after 
separation from service.  

As the veteran's service medical records do not contain any 
audiometric findings, the Board is unable to determine 
whether he had hearing loss prior to service and, if so, 
whether it worsened during service.  However, the Board 
observes that this is of no import as a March 2004 VA 
examination report reflects the examiner's opinion that the 
veteran's hearing loss is more likely than not due to 
military service and previous tympanic membrane injury.  As 
noted above, the veteran is service-connected for bilateral 
perforated tympanic membranes.  Thus, the Board finds that 
the veteran's bilateral hearing loss is related to active 
service, and service connection is warranted for this 
disability.


ORDER

Service connection for an ear infection with drainage is 
denied.

Service connection for bilateral hearing loss is granted.


REMAND

The veteran contends, in essence, that he has a nervous 
condition related to the explosion in service that resulted 
in his service-connected bilateral perforated tympanic 
membranes, and now hearing loss.  

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim of 
entitlement to service connection for a nervous condition.

The veteran's service medical records show that in March 1977 
he was involved in a motorcycle accident and suffered a 
concussion.  They also show that in September 1977 he was 
diagnosed with an acute paranoid reaction.  In October 1977 
he was diagnosed with an explosive personality.  Furthermore, 
the service medical records indicate that he was discharged 
due to this personality disorder.

The Board points out that personality disorders as such are 
not diseases or injuries subject to VA compensation.  38 
C.F.R. § 3.303(c).  Such defects, however, can be subject to 
superimposed disease or injury and, if the superimposed 
disease or injury occurs during service, service connection 
may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990).  

In addition, post-service VA medical records reflect 
complaints of depression and anxiety, and a diagnosis of 
depression.  They also reflect the veteran's report that the 
depression is related to his in-service ear injury.  

Based on the veteran's contentions regarding the explosion, 
as well as the fact that he suffered a concussion during 
service, the Board observes that a medical opinion is 
necessary to determine whether any current psychiatric 
disability apart from a personality disorder is related to 
service.  

Lastly, the Board observes that the veteran was receiving 
psychiatric treatment at the Huntington VA Medical Center 
(VAMC).  Thus, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the 
claims file ongoing medical records from 
the Huntington VAMC.

2.  After completing all necessary 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature, extent, and 
etiology of any current psychiatric 
disorder found.  The veteran's claims file 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (probability of at least 50 
percent) that a current psychiatric 
disability, apart from the personality 
disorder, is related to service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


